The petition of W. F. Cowan, Esq., alleges that the prisoner is unlawfully restrained of his liberty by J. K. Smith, sheriff of Sonoma county. The principal point relied upon for the release of the prisoner is that the certified copy of the judgment of conviction and sentence, or the commitment, from which said sheriff derives his authority to hold said prisoner, does not "state or describe in what jail, or the jail of what county, said Victor Bargagliotti shall be imprisoned."
Bargagliotti, it appears, was arrested on a warrant issued by the justice of the peace of Cloverdale township, in the county of Sonoma, upon a complaint charging him with the crime of assault upon his wife. Upon his arraignment before the justice, the prisoner entered a plea of guilty to the offense charged in the complaint, and thereafter said justice pronounced upon him the following judgment or sentence: ". . . It is therefore ordered and adjudged that you, the said Victor Bargagliotti, as a punishment for the offense committed, be confined in the county jail for the period of ninety days." The title of the court is, as is usual in such documents, given in the certified copy of the judgment here, and is as follows: "In the Justice's Court of Cloverdale Township, County of Sonoma, State of California." There is also inserted therein, but not in the body of the judgment, the following: "Complaining witness — Katie Bargagliotti. Charge of Assault. Committed at Cloverdale Township." The contention on behalf of the prisoner is that the certified copy of the judgment upon its face shows that the justice of the peace, in imposing judgment upon the prisoner, exceeded his jurisdiction, because it does not appear therefrom to what particular "county jail" the prisoner was committed or sentenced; that, so far as it appears from such judgment, the prisoner might be confined in some "county jail" other than that to which the justice of the peace has jurisdiction to sentence him; that under said judgment said prisoner could be confined in any of the "county jails" of the state. It may be admitted that the certified copy of the judgment upon which the sheriff holds the prisoner is not as specific as it should be, and that the jail to which it is within the jurisdiction of the justice to commit the prisoner should have been specifically designated or described; yet the point involves technicality pressed to its utmost limit. The return of the sheriff discloses that he is *Page 335 
the sheriff of Sonoma county, and that, as such officer, he has the prisoner in custody under and by virtue of the certified judgment to which objection is made. This court may take judicial notice of the fact that a sheriff is the legal keeper of the jail of the county of which he is sheriff, and in that capacity is, under the law, the custodian of all prisoners confined therein. It is, therefore, quite clear that, notwithstanding the fact that the "commitment" is somewhat indefinite as to the particular jail to which the justice intended to commit him, the prisoner is, nevertheless, and in truth and in fact, in the only jail to which the justice of the peace has the power and right to sentence any person convicted of crime in his court. Besides, we do not think it would do any very great violence to the rule that no presumptions are to be indulged in favor of the jurisdiction of "inferior courts" to hold, in any case where admittedly a justice of the peace has jurisdiction of the offense and of the person of the alleged offender, that a judgment or sentence in which the "county jail" to which the prisoner is committed is not particularly designated, may be assumed to refer to the jail of the county for which alone the justice is authorized to exercise the duties of his office, for it is the only jail in which he has authority to imprison a person convicted of a public offense in his court.
We think the certified copy of the judgment, or "commitment," as it is sometimes termed, is sufficient to warrant the sheriff in holding the prisoner until the judgment against him is satisfied, and particularly does this appear to be so since, as we have seen, the uncontroverted facts set forth in the return to the writ show him to be in the proper custody and in the proper jail. It is no answer to our conclusion to say that, under the process by which the prisoner is detained, he could be taken to another county jail and there be kept until his term of imprisonment expired. There is no need of "crossing that bridge" until it is reached. If so improbable an event should happen to occur, the prisoner would have no difficulty in securing his immediate release from such unlawful restraint through the summary remedy sought to be invoked here.
We can see no legal reason, from the facts as they are presented here, for ordering the release of the prisoner. The writ is, therefore, discharged and the prisoner remanded.
Chipman, P. J., and Burnett, J., concurred. *Page 336